Title: From George Washington to John Cochran, 11 August 1783
From: Washington, George
To: Cochran, John


                        
                            Dear Sir
                            Head Quarters 11th August 1783
                        
                        It was not ’till Yesterday that I received your favor of the 25th of June—I now acknowledge the receipt of
                            it, and thank you very sincerely, for the kind Expressions of Benevolence & regard which you are pleased to extend
                            to me, And to assure you, that I shall retain a cheerfull remembrance of your past Services, and wish you every felicity
                            in your future Life.
                        I take pleasure in sending you the Certificate requested—And am with Much Regard Dear Sir Your most Obedient
                            & humble Servt
                        
                            Go: Washington
                        
                     Enclosure
                                                
                            
                                 11 August 1783
                            
                            This certifies that Doctor John Cochran, during the present War, has been in the Service of the United
                                States, acting in different medical Capacities, untill the 17th of January 1781, when he was appointed Director of the
                                Military Hospitals—That during the most of the Time, he has been under my immediate Inspection & Command;
                                & in the various Stations in which he has acted, has discharged their several duties, with that Attention,
                                Skill & Fidelity, as have gained my Approbation. Given at Head Quarters, Newburgh this 11th Day of August
                                1783.
                            
                                Go: Washington
                            
                        
                        
                    